Citation Nr: 0033124	
Decision Date: 12/19/00    Archive Date: 12/28/00

DOCKET NO.  95-09 588	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Roanoke, Virginia


THE ISSUE

The propriety of the initial 10 percent rating for reflex 
sympathetic dystrophy (RSD) of the right lower extremity.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Schlosser, Counsel


INTRODUCTION

The veteran had active military service from July 1979 to 
December 1992.

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from an August 1994 rating decision 
in which the RO granted service connection for RSD of the 
right lower extremity and assigned a 10 percent disability 
evaluation.  The veteran appealed for a higher rating.  She 
appeared before a local hearing officer for a hearing at the 
RO in July 1995.

The Board remanded the case in August 1998 for evidentiary 
development.  As the denial of the claim has been continued, 
the case has now been returned to the Board for further 
appellate consideration.

The RO (and, in its prior remand, the Board) characterized 
the claim as one for an increased rating.  However, inasmuch 
as the issue on appeal is from an original award, the Board 
has framed the issue as shown on the title page of this 
decision.  See Fenderson v. West, 12 Vet. App. 119 (1999) 
(appeals from original awards are not construed as claims for 
increased ratings).


REMAND

The veteran contends that her service connected RSD of the 
right lower extremity is more disabling than currently 
evaluated and warrants an initial rating in excess of 10 
percent.

The veteran's RSD has been evaluated by analogy to 
erythromelalgia, a cardiovascular disability, under 38 C.F.R. 
§ 4.104, Diagnostic Code 7119 (1999). At the time of the 
August 1998 Board remand, it was noted that the rating 
criteria for evaluating cardiovascular disorders had changed, 
effective January 12, 1998.  Consistent with Karnas v. 
Derwinski, 1 Vet. App. 308, 312-313 (1991), the RO was 
directed to consider the veteran's RSD of the right lower 
extremity under both the former and revised rating criteria, 
and apply the more favorable criteria, if any. In particular, 
it was noted that the new Diagnostic Code 7119 provided more 
detail concerning the symptomatic manifestations necessary to 
warrant higher ratings and afforded progressively higher 
evaluations based on the frequency and severity of 
"characteristic attacks," as well as their impact on 
routine activities.  The code defines a "characteristic 
attack of erythromelalgia" as one of burning pain in the 
hands, feet, or both, usually bilateral and symmetrical, with 
increased skin temperature and redness, occurring at warm 
ambient temperatures." The evaluations are "for the disease 
as a whole, regardless of the number of extremities 
involved."  The old rating criteria simply provided for 
rating symptomatic manifestations as mild, moderate or severe 
under Diagnostic Code 7119 (1997).  The Board concluded that 
further examination was necessary to obtain clinical findings 
that would allow for evaluation under the new rating 
criteria.  In addition, the RO was also directed to consider 
the applicability of other diagnostic codes in evaluating the 
veteran's disability.

Pursuant to the remand, the veteran was seen for a VA 
examination in March 1999.  She reported sustaining an injury 
to her right foot in service in 1992 when she struck the 
lateral side of her right foot against the sharp edge of a 
door.  She developed right foot and ankle pain that was 
ultimately diagnosed as RSD.  The veteran complained of 
constant pain in the right lower extremity which is increased 
with walking, and that none of the therapies or medications 
have alleviated her symptoms.  She denied weakness in the 
right foot but reported swelling with activity and when 
sitting.  On examination, the veteran was noted to be in no 
apparent distress although she arrived in a wheelchair for 
the examination.  Deep tendon reflexes were 2+ in the lower 
extremities and toes were downgoing.  Motor examination 
revealed strength to be 5/5 throughout with no weakness 
noted.  Tone and bulk were normal and symmetrical.  There was 
no atrophy or fasciculation and sensory examination was 
intact to vibration and position sense.  Examination to light 
touch was normal; examination to pinprick was variable and 
different from trial to trial in a non-anatomic style of 
distribution.  The veteran was observed to have a casual gait 
and walked well on her heels and toes.  Tandem gait was 
normal and Romberg sign was negative.  Coordination and 
cerebellar testing revealed normal finger-nose-finger 
testing, normal toe-finer testing, normal finger-tap, normal 
rapid alternating movements, and normal foot tapping.  There 
was no nystagmus or ataxia.  Gross examination of the 
veteran's feet showed no edema of the feet or ankles and no 
evidence of trophic changes.  There were no stasis dermatitis 
or stasis pigmentations and no ulceration present.  The 
assessment was normal neurologic examination without evidence 
of neurological deficit to objective examination.  The VA 
examiner commented that the veteran's complaints were 
primarily subjective and centered in the sphere of pain in 
the legs.  She was noted to have some pain to palpation on 
the right foot and ankle, but neurological examination of the 
right lower extremity was reported to be normal.  With 
respect to the diagnosis of RSD, the examiner indicated that 
the veteran may have RSD, but her examination on that date 
was normal.

A May 1999 addendum to the report of examination, the VA 
examiner indicated that the veteran had reported attacks of 
burning in the right foot with increased temperature and 
redness, as well as at regular temperatures.  She described 
the attacks of burning as occurring when she walks and 
indicated that the attacks respond somewhat to the medication 
she takes, but mostly to rest.  The pain and aching in the 
right lower extremity is not relieved by elevation or 
compression hosiery.

The Board notes that the VA examiner did not provide 
responses to all of the questions posed in the August 1998 
Board remand.  Specifically, there were no findings or 
commentary regarding the presence of claudication, the 
ankle/brachial index of the right lower extremity, or 
diminished peripheral pulses.

In addition, the Board notes that the August 1998 remand 
specifically directed the RO to consider the veteran's claim 
under the former and revised criteria for evaluating 
cardiovascular disorders, and to consider the applicability 
of other diagnostic codes in evaluating the disability under 
consideration.  However, as reflected in the April 2000 
Supplemental Statement of the Case (SSOC), the RO has not 
complied with these directives.  Indeed, the RO has not 
considered any diagnostic criteria other than that under 
which the veteran's disorder of the right lower extremity was 
already evaluated.

Thus, the Board finds that that the actions accomplished on 
remand are not in full compliance with the Board's prior 
directives.  Where the remand orders of the Board or Court 
are not complied with, the Board errs in failing to ensure 
compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  Under 
these circumstances, the Board must remand this matter again 
to ensure that the veteran is afforded full due process of 
law.  Id.

The RO should obtain further medical opinion (from the March 
1999 examiner or other appropriate examiner) that is fully 
responsive to the questions posed by the Board, as well as 
accomplish the actions requested on adjudication.  Prior to 
obtaining any further medical opinion, however, the RO should 
obtain and associate with the claims file all records of 
outstanding pertinent treatment of the veteran, particularly, 
VA medical records.  In this regard, the Board notes that 
records generated by VA facilities that may have an impact on 
the adjudication of a claim are considered constructively in 
the possession of VA adjudicators during the consideration of 
a claim, regardless of whether those records are physically 
on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Further, the Board points out that, in Fenderson, the Court 
emphasized the distinction between a new claim for an 
increased evaluation of a service-connected disability and a 
case in which the veteran expresses dissatisfaction with the 
assignment of an initial disability evaluation assigned 
following a grant of service connection.  See Fenderson, 12 
Vet. App. at 126.  In the latter case, as here, the VA must 
assess the level of disability from the date of initial 
application for service connection and determine whether the 
evidence warrants the assignment of different disability 
ratings at different times over the life of the claim-a 
practice known as "staged rating."  Hence, when adjudicating 
the claim for a higher evaluation for the RSD of the right 
lower extremity, the RO should specifically consider whether 
"staged rating" is appropriate.

Under the circumstances, the case is hereby REMANDED to the 
RO for the following action:

1.  The RO should obtain and associate 
with the record outstanding pertinent 
medical records from the VA Medical 
Center in Richmond, Virginia (since 
January 1999), as well as all other 
outstanding pertinent medical records 
from any other source or facility 
identified by the veteran.  If any 
requested records are not available, or 
the search for such records otherwise 
yields negative results, that fact should 
be clearly noted in the claims file.

2.  Following the receipt of the above-
requested evidence, if any, the RO should 
afford the veteran further VA examination 
to evaluate the current severity of the 
service-connected disorder of the right 
lower extremity characterized as RSD.  
All indicated tests and studies should be 
accomplished, and any necessary 
consultation(s) should be obtained.  The 
claims folder must be made available to 
and be reviewed by the examiner in 
connection with the examination.  The 
examiner's report should fully set forth 
all current complaints and clinical 
findings pertinent to the veteran's RSD.  
In so doing, the examiner should 
specifically respond to each of the 
following questions:  

a.  Does the veteran have claudication of 
the right lower extremity on walking and, 
if so, at what distance does claudication 
begin;

b.  Are there trophic changes of the 
right lower extremity;

c.  Is there edema of the right lower 
extremity, stasis dermatitis or stasis 
pigmentation and, if present, identify 
the degree of edema and indicate whether 
it is intermittent or persistent or 
whether it is "board-like";

d.  Is there ulceration and, if so, 
indicate whether it is persistent or 
intermittent;

e.  Are there diminished peripheral 
pulses;

f.  Identify the ankle/brachial index of 
the right lower extremity;

g.  Indicate whether attacks of burning 
pain in the right leg or foot occur, with 
increased skin temperature and redness, 
at warm ambient temperatures.  If so, 
state the frequency of these attacks and 
how long they last.  State whether the 
attacks respond well to treatment, and 
the degree to which they restrict most 
routine daily activities;

h.  Is there pain at rest?  Is there 
aching or fatigue in the right lower 
extremity after prolonged standing or 
walking and, if so, is it relieved by 
elevation of the right leg or by 
compression hosiery.

Following review of the claims folder and 
examination of the veteran, the examiner 
should offer an assessment of the 
severity of the veteran's RSD, based upon 
the impact of that disorder upon her 
employability.  
All examination findings, along with the 
complete rationale for all opinions 
expressed, to include reference to 
pertinent medical evidence of record, 
should be set forth in a typewritten 
report.

3.  To avoid future remand, following 
completion of the foregoing, the RO must 
review the claims folder and ensure that 
all of the aforementioned development 
action has been conducted and completed 
in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented prior to the return 
of the claims folder to the Board.  See 
Stegall, supra.

4.  Upon completion of the development of 
the record requested by the Board, and 
any other development deemed appropriate 
by the RO, the RO should re-adjudicate 
the issue of entitlement to a higher 
initial rating for RSD of the right lower 
extremity in light of all pertinent 
evidence and legal authority.  Consistent 
with the holding of the Court in Karnas, 
supra, the RO must specifically consider 
and discuss the former and revised rating 
criteria for erythromelalgia in the SSOC, 
as well as the applicability of any other 
diagnostic code for evaluating the 
veteran's disability.  The RO also must 
consider and discuss whether "staged 
rating" for the veteran's disability is 
appropriate.  The RO must provide full 
reasons and bases for its determinations, 
addressing all matters and concerns 
raised in this REMAND.

5.  Unless the claim is granted to the 
veteran's satisfaction, she and her 
representative should be furnished an 
appropriate SSOC and afforded an 
opportunity to respond before the case is 
returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication; it is not 
the Board's intent to imply whether the benefits requested 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but she may furnish additional 
evidence and/or argument during the appropriate time frame.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 
Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 
141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	JACQUELINE E. MONROE
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


